DETAILED ACTION
This Office Action is in response to the election filed on 18 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 35-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected a method of forming a FinFET, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 February 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2015/0102392 A1; hereinafter Yu).
In regards to claim 22, Yu teaches, e.g. in figs. 2, a field effect transistor (FET), comprising: 
a sub-fin (44) [0013] comprising a first semiconductor material [0011] and having a sidewall adjacent to an isolation dielectric (42) [0013]; 
a fin (50) [0019] disposed on the sub-fin and laterally overhanging (e.g. figs. 2) the isolation dielectric, wherein the fin comprises a second semiconductor material having a different composition than the first semiconductor material ([0011]; [0019]); 
a gate electrode (56) [0024] and gate dielectric (54) [0023] disposed over the fin within a channel region (evidenced in paragraph [0029]) of the FET; and 
source/drain regions (evidenced in paragraph [0029]) disposed on opposite sides of the gate electrode and coupled to the channel region (see also fig. 1).
In regards to claim 25, Yu teaches the limitations discussed above in addressing claim 22. Yu further teaches the limitations wherein the transverse width of the fin is greater at a top of the fin than at an interface of the fin and the sub-fin (e.g. figs. 2: the width of (50) is greater at the top of the fin than at the interface between (50) and (44)).
In regards to claim 26, Yu teaches the limitations discussed above in addressing claim 22. Yu further teaches the limitations wherein the first semiconductor has a conductivity type [0011] complementary to that of the second semiconductor [0019], or has a bandgap larger than that of the second semiconductor (figs. 2; [0011], [0019]).
In regards to claim 27, Yu teaches the limitations discussed above in addressing claim 22. Yu further teaches the limitations wherein the second semiconductor is an InxGa1-xAs alloy [0019] and the first semiconductor is a binary or ternary alloy comprising Ga and As [0011].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jacob (US 9,455,199 B1; hereinafter Jacob).
In regards to claim 23, Yu teaches the limitations discussed above in addressing claim 22. Yu appears to be silent as to, but does not preclude, the limitations wherein: an interface of the isolation dielectric and either the gate electrode or gate dielectric is planar with an interface of the fin and the sub-fin. Jacob teaches, e.g. in figs. 2-3, the limitations wherein: an interface of the isolation dielectric (108) (col. 10/lns. 52-57) and either the gate electrode (130B) (col. 10/lns. 61-64) or gate dielectric (130A) (col. 10/lns. 61-64) is planar (interpreted as coplanar) with an interface of the fin (114) (col. 23/lns. 4-16) and the sub-fin (105) (col. 23/lns. 4-16). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Jacob to strain tune a CMOS FinFET to have specific electrical characteristics (Jacob (col. 6/lns. 37-60)).
In regards to claim 24, the combination of Yu and Jacob teaches the limitations discussed above in addressing claim 23. Yu further teaches the limitations wherein: the fin extends laterally over the isolation dielectric by a distance that is less than half a vertical height of the fin (see e.g. figs. 2).
In regards to claim 32, Yu teaches the limitations discussed above in addressing claim 22. Yu appears to be silent as to, but does not preclude, the limitations wherein an interface of the sub-fin and a source/drain region is planar with an interface of the source/drain region and the isolation dielectric. Jacob teaches, e.g. in figs. 2-3, the limitations wherein an interface of the sub-fin and a source/drain Yu with the aforementioned limitations taught by Jacob to strain tune a CMOS FinFET to have specific electrical characteristics (Jacob (col. 6/lns. 37-60)).
Claim(s) 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 22 above in view of Wang et al. (US 2015/0303118 A1; hereinafter Wang).
In regards to claim 28, Yu teaches the limitations discussed above in addressing claim 22. Yu appears to be silent as to, but does not preclude, the limitations wherein the FET further includes a fin cladding comprising a third semiconductor material disposed on at least a sidewall of the fin. Wang teaches, e.g. in figs. 15, the limitations wherein the FET further includes a fin cladding (110) [0028] comprising a third semiconductor material disposed on at least a sidewall of the fin (130/132) [0028]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Wang to have a sub-15nm device (Wang [0009]).
In regards to claim 29, the combination of Yu and Wang teaches the limitations discussed above in addressing claim 28. Wang further teaches the limitations wherein the fin (130/132) [0032] and the fin cladding (110) [0028] laterally overhang the isolation dielectric (58) [0027]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Yu with the aforementioned limitations taught by Wang to have a sub-15nm device (Wang [0009]).
In regards to claim 30, the combination of Yu and Wang teaches the limitations discussed above in addressing claim 28. Yu further teaches the limitations wherein a transverse width of the fin is greater 
In regards to claim 31, the combination of Yu and Wang teaches the limitations discussed above in addressing claim 28. Yu further teaches the limitations wherein the fin and the fin cladding are both InxGa1-xAs alloys, and x in the fin is greater than x in the fin cladding [0022].
Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jacob.
In regards to claim 33, Yu teaches, e.g. in figs. 2, an integrated circuit (IC), comprising: 
a sub-fin (44) [0013] comprising a first III-V semiconductor material [0011], wherein the sub-fin has a sidewall adjacent to an isolation dielectric (42) [0013]; 
a fin (50) [0019] disposed on the sub-fin, wherein the fin comprises a second III-V semiconductor material laterally overhanging the dielectric (figs. 2); 
a gate electrode (56) [0024] and gate dielectric (54) [0023] disposed over the fin within a channel region of the FinFET (evidenced in paragraph [0029]); and 
source/drain regions disposed on opposite sides of the gate electrode and coupled to the channel region (evidenced in paragraph [0029]). 
Yu appears to be silent as to, but does not preclude, the limitations of a CMOS IC comprising: an n-type fin field effect transistor (FinFET) disposed over a first region of a substrate, the n-type FinFET further including: wherein an interface between the isolation dielectric and either the gate electrode or gate dielectric is planar with an interface between the fin and sub-fin; and further comprising a p-type FinFET disposed over a second region of the substrate, the p-type FinFET including a second fin comprising a group IV semiconductor. 
Jacob teaches the limitations of a CMOS IC comprising: an n-type fin field effect transistor (FinFET) disposed over a first region of a substrate, the n-type FinFET (NMOS) (figs. 3) further including: wherein an interface between the isolation dielectric (108) (col. 10/lns. 52-57) and either the gate Yu with the aforementioned limitations taught by Jacob to strain tune a CMOS FinFET to have specific electrical characteristics (Jacob (col. 6/lns. 37-60)).
Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812